STATE OF FLORIDA, Appellant,
v.
ANTHONY PICKLE, Appellee.
No. 4D08-4961.
District Court of Appeal of Florida, Fourth District.
December 16, 2009.
Bill McCollum, Attorney General, Tallahassee, and Melynda L. Melear, Assistant Attorney General, West Palm Beach, for appellant.
Carey Haughwout, Public Defender, and Barbara J. Wolfe, Assistant Public Defender, West Palm Beach, for appellee.
PER CURIAM.
Dismissed. See § 924.07(1)(e), Fla. Stat. (2009), and State v. Hewitt, ___ So.3d ___, 34 Fla. L. Weekly D2292, 2009 WL 3790178 (Fla. 4th DCA Nov. 12, 2009).
WARNER, FARMER and LEVINE, JJ., concur.
Not final until disposition of timely filed motion for rehearing.